Title: To Thomas Jefferson from John Churchman, 13 January 1791
From: Churchman, John
To: Jefferson, Thomas



South 2nd. Street No. 183. 1 mo. 13th. 1791

The Committee of the House of Representatives to whom was referred my memorial, having made a Report in favor of the Penalty being made larger for such as shall Copy Charts, Maps &c. for a given time, but have said but little in favour of the Proposed Voyage to Baffins Bay, as there has arisen a doubt with some individuals whether the encouragement of an expedition of this sort might not be inconsistent with the Spirit of the Constitution, these matters are left to be decided by the House. Altho I am well aware, of the time of the Secretary of State being very precious, yet if liesure will only admit of writing an Opinion on the Propriety of such a Voyage, from the great confidence of the Members on the Knowledge of the Secretary in the whole Circle of Sciences, I am sure it would have great weight with them. I am encouraged to mention this matter from a conversation with some of them. It would have been very agreeable to me had the Memorial been referred in this line at first, but as the Committee have already reported, I suppose it might be rather indelicate and out of order in this stage of the Business to request such a thing directed to the House. The expence of the voyage is supposed to amount to about 3000 Dollars. If the members of the House could be convinced of the probability of such a Trip turning out useful to the Public, I have good reason to think that they would not hesitate to give their consent, but as some of them profess not to have studied subjects of this nature, they seem to be at a loss to make up their minds. I am sorry to be the cause of this trouble, and it would give me pain to make an improper request. Should there be a freedom to write a little note on this subject by the Bearer, or before the Report of the Committee has a second reading, I shall place this favour on the Catalogue of those which with gratitude I have  already received. A Committee of the Marine Society here have reported in favour of the Chart &ca. I am with the greatest Sentiments thy Sincere Friend.

J. Churchman

